Citation Nr: 1808940	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  14-21 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as secondary to a service-connected right knee disability, and to include bilateral pes planus.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of an anterior cruciate ligament and meniscus tear of the right knee.  

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right knee.  

4.  Entitlement to a disability rating in excess of 0 percent for scar, right knee s/p arthroscopy surgery for the period prior to April 29, 2013 and after July 12, 2016, and in excess of 10 percent for the period effective April 29, 2013 to July 12, 2016.


REPRESENTATION

The Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 2001 to May 2001, and from April 2003 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Oakland, California.  

The Veteran also initiated an appeal of the denial of service connection for a psychiatric disability, to include as secondary to a service-connected right knee disability.  This issue was addressed within the April 2013 statement of the case.  The Veteran, however, specifically excluded this issue from the May 2013 VA Form 9; thus, the appeal of that issue was never perfected, and it is not on appeal before the Board.  

This appeal was previously before the Board in September 2016, at which time the Board remanded the issues to afford the Veteran a hearing before a Veterans Law Judge.  However, subsequent to the remand, the Veteran indicated that he no longer wants a hearing.  

The record indicates that the Veteran is seeking service connection for multiple foot disabilities.  For example, in his VA Form 9, the Veteran complains of bunions and calluses.  Similarly, at an August 2014 hearing before a Decision Review Officer, the Veteran again noted bunions and callouses, as well as a severe arch-drop in his right foot.  The Board has expanded the issue on appeal, as reflected on the title page.  Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 2000).

In a June 2012 rating decision, the RO granted service connection for scar, right knee at 0 percent disabling, effective June 11, 2012.  In a May 2013 VA Form 9, the Veteran stated that he was appealing the issue of surgical scar on right knee and noted that the scar was painful on touch.  The Veteran's representative argues in an August 2017 Informal Hearing Presentation (IHP) that that this should be taken as a notice of disagreement (NOD) with his evaluation and a Statement of the Case (SOC) should be issued.  Accordingly, the Board remands this matter to the attention of the AOJ.  See 38 C.F.R. § 19.9 (c); Manlicon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran, if further action is required.


REMAND

The Board finds that further development is needed prior to adjudication of the Veteran's appeal.  As discussed above, the Veteran's claim has been expanded under Clemmons.  The Veteran's most recent examination regarding his bilateral foot disability was in October 2011, at which time his diagnosis of pes planus was confirmed.  The examiner opined that the Veteran's pes planus was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected right knee disability.  Specifically, the examiner opined that there is no connection of ACL/knee injuries to worsening or cause of bilateral pes planus; any association is likely coincidental or chance.  However, because this issue has been expanded the Board will again afford the Veteran an examination to address the etiology of his claimed foot disability.

The Board finds that the Veteran is also entitled to a new examination for his service-connected right knee disabilities.  First, the Board finds that the most recent VA examinations from February 2015 and July 2016 do not comply with the precedential decision of the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59, created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  However, neither examination meets these specifications.  For example, neither examination report provides range of motion findings that were obtained on active versus passive motion, or range of motion findings in weight-bearing and nonweight-bearing.  Therefore, a new examination is needed that conforms with Correia.

In addition, the Veteran's representative has claimed that the February 2015 and July 2016 VA examinations did not adequately address functional loss during flare-ups or an adequate rationale as to why this was not addressed.  The Board agrees.  The February 2015 VA examination noted no flare-ups.  The July 2016 VA examination reported that the Veteran experiences flare-ups of knee pain daily that last up to an hour or two and occur off and on all day.  However, the examiner declined to make comments about additional loss of range of motion, fatigue, pain, weakness or incoordination during flare-ups because to do so would require speculation.  The Board will remand to afford the Veteran a new examination that addresses his complaints regarding flare-ups.

Finally, for the reasons explained in the Introduction, an SOC needs to be issued on the issue of entitlement to an increased rating for scar, right knee s/p arthroscopy surgery.  See 38 C.F.R. § 19.9 (c); Manlicon, supra.

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  Attempts to obtain these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.
2.  After completing the above, schedule the Veteran for the following VA examinations.  For each examination the claim folder and all pertinent treatment records should be made available to the examiner for review, and review of such records should be noted in any subsequent report.  All necessary diagnostic testing should be performed.  A detailed rationale is requested for all opinions provided.

(a)  An examination to determine the etiology of the Veteran's claimed bilateral foot disability, to include as secondary to a service-connected right knee disability.  The examiner should identify all diagnosed foot disabilities and for each diagnosed disability provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it was caused by the Veteran's active duty service or, if preexisting service, was aggravated therein.

In addition, the examiner should provide an opinion as to whether it is more likely than not (i.e., a 50 percent or greater probability) that each of the diagnosed foot disabilities is proximately due to, or the result of, or aggravated (permanently worsened) beyond normal progression by the Veteran's right knee disabilities.

(b)  An examination to determine the present severity of the Veteran's service-connected disabilities concerning the right knee.  The examiner is asked to specifically provide range of motion testing (ROM) for the right knee for active motion, passive motion, weight-bearing, and nonweight-bearing.  Full ROM testing also must be conducted on the opposite joint unless the opposite joint is damaged, which includes any disorder that would make the joint in question abnormal.  If the opposite joint is determined to be damaged, and no ROM on testing is conducted, this must be explained in the report.

In addition, for both the right knee and opposite joint the examiner must discuss pain for ROM movements on active, passive, and repetitive use testing.  The examiner is asked to address the following questions:

(i)  Are any ROM movements painful on active, passive, and repetitive use testing?  If yes, identify whether active, passive, and repetitive use.

(ii)  If yes (there are painful movements), does the pain contribute to functional loss or additional limitation of ROM? Please further describe the functional loss or additional limitation of ROM.

(iii)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

In addition, for both the right knee and opposite joint the examiner must discuss pain when used in weight-bearing or in nonweight-bearing.  The examiner is asked to address the following questions:

(i)  Is there pain when the joint is used in weight-bearing or nonweight-bearing?  If yes, identify whether weight-bearing or nonweight-bearing.

(ii)  If yes (there is pain when used in weight-bearing or nonweight-bearing), does the pain contribute to functional loss or additional limitation of ROM?  Please further describe these limitations.

(iii)  If no (the pain does not contribute to functional loss or additional limitation of ROM), explain why the pain does not contribute.

Finally, the examiner is asked to address the Veteran's contentions with regard to flare-ups.

3.  Furnish a SOC as to the issue of entitlement to an increased disability rating for scar, right knee s/p arthroscopy surgery.  Only if the Veteran perfects an appeal should this issue be certified to the Board following completion of any necessary development.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

